DETAILED ACTION
This is the first Office action on the merits of Application No. 17/279,189. Claims 1-10 are pending. By preliminary amendment, claims 1-10 have been amended.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in France on 11/8/2018. It is noted, however, that applicant has not filed a certified copy of the FR1871408 application as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/24/2021 has been considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: the mechanical means in claim 10.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Objections
Claims 1-2, 7, and 9 are objected to because of the following informalities:  
claim 1, line 9, the amended phrase “a Park position” has a missing word since this was replacing “(non-Park)” and could be amended to –a non-Park position--;
claim 2, line 7, the phrase “the parking brake” is the first time the element is recited and should be –a parking brake--;
claim 2, line 9, the word ‘then’ with the limitations after this phrase does not have sufficient punctuation to properly designate the included steps, according to the disclosure it appears the word should have a colon (–then:--) and furthermore line 11 can use conjunction wording between the steps and the word –and-- could be added to the end of the line; 
claim 7, line 7, the phrase “a parking brake finger” appears it should be –the parking brake finger—as this element was previously recited in line 2 of the claim;
claim 7, line 14, the phrase “its angular movements” is clear from the disclosure that this is associated with the rotary plate but for better form should explicitly state –angular movements of the rotary plate--; and
claim 9, line 4, the phrase “the transmission casing” appears it should be –a transmission casing—as this is the first time the element has been recited.
Appropriate correction is required.

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 7-8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Noto (US Patent Publication 20160298761).
Regarding claim 7, Noto discloses a control device (e.g. Fig. 1) for checking engagement and disengagement of a parking brake finger (Fig. 2, projection 12a) of a transmission (Fig. 1, automatic transmission 1), the device comprising: a rotary plate (Fig. 3B, detent plate 6-1) actuated by a drive motor (Fig. 1, actuator(motor) 3) and mechanically connected to the parking brake finger (Fig. 2, projection 12a) so as to move the parking brake finger between an engagement position between two teeth of a wheel of a parking brake (Fig. 2, parking gear 14 and recess 14a), and a disengagement position at a distance therefrom, mechanical means (This element is interpreted under 35 U.S.C. 112(f) as detent mechanism and equivalents (described in paragraph [0030] of the applicant’s published specification). Noto, Fig. 3B, detent mechanism 6) for holding the rotary plate in first (Fig. 3B, groove 6a is P range) and second (Fig. 3B, groove 6b is NotP range) functional positions corresponding to the engagement and disengagement positions of the parking brake, and a computer (Fig. 1, control unit 10) configured to identify (Fig. 1, potentiometer 7) the first and second functional positions of the rotary plate and increment its angular movements (e.g. Figs. 4-9).  
Regarding claim 8, Noto discloses the control device as claimed in claim 7, wherein the plate comprises a functional zone comprising two recesses separated by a boss (Fig. 3B, recesses 6a and 6b and shows a boss in the middle), corresponding to the engagement and disengagement positions (Fig. 3B, groove 6a is P range and groove 6b is NotP range) of the parking brake.  
Regarding claim 10, Noto discloses the control device as claimed in claim 7, wherein the mechanical means for holding the rotary plate in the first and second functional positions is a detent system (paragraphs [0027-0028], detent mechanism 6).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Noto (US Patent Publication 20160298761).
Regarding claim 1, Noto discloses a method for checking the engagement and disengagement of a parking brake finger (Fig. 2, projection 12a) which is configured to selectively block and unblock movement a shaft of a transmission (Fig. 1, automatic transmission 1) of a vehicle (e.g. paragraphs [0022-0023]), the method comprising: controlling a motorized rotary selection plate (Fig. 3B, detent plate 6-1) which selectively abuts against at both ends (Fig. 3B, stoppers 16-1 and 16-2) of travel and which selectively stops in-between the ends of the travel in a first functional engagement position that corresponds to a Park position (Fig. 3B, groove 6a is P range) of the parking brake finger and in a second functional disengagement position that corresponds to a non-Park position (Fig. 3B, groove 6b is NotP range) of the parking brake finger when a drive motor (Fig. 1, actuator(motor) 3) of the motorized rotary selection plate ceases to exert torque thereon; and incrementing and measuring angular movements (Fig. 1, potentiometer 7) of the motorized rotary selection plate between abutment positions (e.g. paragraph [0033]) of the motorized rotary selection plate against the transmission casing using a transmission computer (Fig. 1, control unit 10) to determine whether the first functional engagement position and the second functional position of the motorized rotary selection plate, which is reached after each stoppage of the drive motor, corresponds to a control instruction given to the drive motor by the computer (e.g. Figs. 4-9).  
	While Noto does not explicitly state that abutment stops (16-1 and 16-2) are part of the transmission casing, the stops are mostly likely attached to or part of the transmission casing as 16-1 and 16-2 need to be integral with the fixed frame in order for the parking brake mechanism to function.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Noto to incorporate the abutments as part of the transmission casing in order for the parking brake mechanism to function. Also, it has been held that making a one piece construction would be merely a matter of obvious engineering choice (MPEP 2144.04(V)(B) and In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965)). 
Regarding claim 9, Noto discloses the control device as claimed in claim 8, wherein the rotary plate has two end stops (Fig. 3B, stoppers 16-1 and 16-2) which abut against at an end of travel.  
	While Noto does not explicitly state that end stops (16-1 and 16-2) are part of the transmission casing, the stops are likely attached to the transmission casing as 16-1 and 16-2 need to be integral with the fixed frame casing in order for the parking brake mechanism to function and position correctly on the detent.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Noto to incorporate the abutments as part of the transmission casing in order for the parking brake mechanism to operate. Also, it has been held that making a one piece construction would be merely a matter of obvious engineering choice (MPEP 2144.04(V)(B) and In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965)). 

Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Noto (US Patent Publication 20160298761) in view of Weslati (US Patent Publication 20150025750, cited on the IDS dated 3/24/2021).
Regrading claim 2, Noto discloses the method as claimed in claim 1, further comprising performing a learning phase (e.g. paragraph [0049]) on a first use of the vehicle, the learning phase comprising: actuating the drive motor in a first direction until the motorized rotary selection plate (e.g. Fig. 4A), in order to identify an initial position of the parking brake from an amplitude of movement performed between the initial position (e.g. Fig. 4), memorizing the initial position in the computer (e.g. paragraph [0049]).  
Thus, Noto discloses learning the initial position by actuating the drive motor to move the plate, memorizing the position, but does not disclose the specifics of the abutment position of the motorized rotary selection plate against the transmission casing for the initial position, then Page 4 of 8Serial No.: New - PCT/EP2019/080609 Nat'l Phaseactuating the drive motor in a reverse direction in order to return the motorized rotary selection plate to the initial position.
Weslati discloses performing a learning phase on a first use of the vehicle, the learning phase comprising: actuating the drive motor in a first direction until the motorized rotary selection plate comes to rest against the transmission casing, in order to identify an initial position of the parking brake from an amplitude of movement performed between the initial position and the abutment position of the motorized rotary selection plate against the transmission casing, then Page 4 of 8Serial No.: New - PCT/EP2019/080609 Nat'l Phaseactuating the drive motor in a reverse direction in order to return the motorized rotary selection plate to the initial position, memorizing the initial position in the computer (Fig. 5 and paragraphs [0036] and [0050-0051]). Also, Weslati teaches that the method uses fewer sensor measurements (paragraph [0050]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Noto to incorporate the abutment position of the motorized rotary selection plate against the transmission casing and the drive motor in a reverse direction in order to return the motorized rotary selection plate to the initial position of Weslati for using a method that has the advantage of using fewer sensor measurements.
Regarding claim 3, Noto, as modified by Weslati, discloses the method as claimed in claim 2, further comprising incrementing subsequent movements of the motorized rotary selection plate to identify the first functional engagement position and the second functional position on each subsequent stoppage of the drive motor (Weslati, e.g. paragraph [0013]).  
Regarding claim 4, Noto, as modified by Weslati, discloses the method as claimed in claim 2 further comprising storing a last position of the motorized rotary selection plate upon  loss of power to the computer so that the last position is available for a next usage of the parking brake (Weslati, paragraph [0013]).  
Regarding claim 5, Noto, as modified by Weslati, discloses the method as claimed in claim 2, further comprising performing a new learning phase upon sudden loss of power to the computer (Weslati, paragraph [0030]).  
Regarding claim 6, Noto discloses the method as claimed in claim 1, further comprising detecting the abutment positions of the motorized rotary selection plate against the transmission casing (Fig. 3B).  
Noto does not disclose detecting based on surge voltages in the drive motor.
	Weslati discloses detecting the abutment positions of the motorized rotary selection plate against the transmission casing based on surge voltages in the drive motor (paragraph [0034], e.g. “When the current exceeds a predetermined current, the processor 300 can determine that the second actuator 344 has reached the maximum engagement position 408”). Weslati teaches that in addition to using this to detect the position, but also notes that the motor is running to hard thus using current/voltage helps protect the motor (paragraph [0034]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Noto to incorporate detecting based on surge voltages in the drive motor of Weslati to detect the position and monitor when the motor is running to hard.

Conclusion
The prior art made of record in this action or cited in the IDS are deemed the most relevant art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI WU whose telephone number is (469)295-9111. The examiner can normally be reached Tues-Thurs 8:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LORI WU/Examiner, Art Unit 3659